In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Williams, J.), dated April 3, 1990, which denied his motion for leave to serve an amended complaint.
Ordered that the order is affirmed, with costs.
We find no improvident exercise of discretion in the Supreme Court’s denial of the plaintiff’s motion for leave to serve an amended complaint, under all of the circumstances of this case. Bracken, J. P., Sullivan, Lawrence and Eiber, JJ., concur.